[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes to the Superior Court pursuant to an appeal from the doings of the Probate Court from the District of New Haven (District Number 93). On May 21, 1991 the New Haven Probate Court made and entered a decree approving the account of the Connecticut National Bank as trustee; except the sum of $34,033.18 in legal fees and disbursements incurred and payed by the trustee of which sum $20,000.00 was allowed.
At a hearing conducted on February 28, 1992 parties appeared through counsel and at that time the case was submitted to the CT Page 4247 court on the basis of the plaintiff's exhibits 1, 2, 3  4 and defendants' exhibit A for the purpose of determining the value of legal services. The Court has examined in great length the exhibits, especially the plaintiff's exhibit 1 which includes the time sheets for the attorneys and the staff of Murtha, Cullina, Richter and Pinney. Without taking exhaustive testimony from the lawyers and the staff of the aforesaid law firm, the court would have great difficulty in reaching an absolutely accurate determination of the value of the services. This court indicates that there are few more difficult decisions to be made than the evaluation of the value of legal services rendered by attorneys. However, the court states that there are extensive listings of telephone expenses which the court questions and also there appears in the time sheets evidence of work which may be in duplication or to which an excessive amount of time was allocated.
With the services of all the attorneys and staff submitted, this court is of the opinion that the legal services are valued in the amount of $28,250. Accordingly sustains the appeal from probate with regard to legal fees and enters an order relative to attorney's fees and expenses for $28,250.00.
DONALD W. CELOTTO, J.